DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings filed on 5/7/2021 are accepted.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/7/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 41-58 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 41 and 42, although the closest prior art of record (such as DeLuca (US 20130282903 A1), Joyce et al., (US 20130091549 A1), and Perez (US 20120151210 A1)) teaches A method for integrating data from a mobile device connected to a workstation with data from at least one application accessed at the workstation, the method comprising the steps of: a. logging a user onto the workstation; c. accessing at least one application at the workstation and exporting contents from the at least one application to a case file maintained on the workstation.
However, none of the prior art, alone or in combination teaches b. in response to logon of the user, obtaining, by an auto-connection service executed on the workstation, an identity of a mobile device belonging to the user and automatically connecting, by the auto-connection service, the workstation to the identified mobile device; d. transmitting, by an auto-binding service executed on the workstation, an identifier associated with the case file to the mobile device; e. transmitting data from the mobile device to the workstation, the data being tagged with the identifier; and f. integrating the data transmitted from the mobile device into the case file in view of other limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923. The examiner can normally be reached M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW J STEINLE/Primary Examiner, Art Unit 2497